Citation Nr: 0806357	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-37 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to a certification of eligibility for an 
automobile and adaptive equipment or for adaptive equipment 
only.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel
INTRODUCTION

The veteran served on active duty from March 1974 to February 
1975. 

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

Procedural history

In the January 2005 RO rating decision, service connection 
was denied for a back disability, a left knee disability, and 
a right knee disability, and entitlement to a certificate of 
eligibility for specially adapted housing was denied.  The 
veteran perfected an appeal of those denials.

Issue not on appeal

In his January 2005 Notice of Disagreement (NOD), the veteran 
raised the issue of service connection for a headache 
disorder.  This matter is referred to the RO for appropriate 
action.

In a July 2006 rating decision, an increased rating for 
service-connected schizophrenic reaction, then rated as 70 
percent disabling, was denied.  
In December 2006, the veteran filed a NOD as to that denial.  
In March 2007 decision, a 100 percent disability rating for 
service-connected schizophrenic reaction was assigned 
effective November 14, 2005.  To the Board's knowledge, the 
veteran has not disagreed with the effective date.  This 
matter has accordingly been resolved.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the effective 
date].



FINDINGS OF FACT

1.  Competent medical evidence does not support a finding 
that the veteran currently has a right knee disability.

2.  Competent medical evidence does not support a finding 
that the veteran currently has a left knee disability.

3.  The evidence of record do not demonstrate any in-service 
back disease or injury.

4.  The veteran's only service-connected disability is 
schizophrenic reaction, rated as 100 percent disabling.  

5.  The veteran has not suffered the loss or permanent loss 
of use of one or both feet or one or both hands, permanent 
impairment of vision of both eyes, or ankylosis of one or 
both knees or one or both hips due to his service-connected 
schizophrenic reaction.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

2.  A left knee disability was not incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

3.  A back disability was not incurred in or aggravated by 
service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

4.  The criteria for automobile and adaptive equipment and/or 
adaptive equipment have not been met.  38 U.S.C.A. §§ 3901, 
3902 (West 2002); 38 C.F.R. §§ 3.350, 3.808 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for left knee, 
right knee, and back disabilities.  The veteran is also 
seeking certification of eligibility for an automobile and 
adaptive equipment or for adaptive equipment only.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the agency of original jurisdiction informed the 
veteran of VA's duty to assist him in the development of his 
claim in letters sent in June 2004, November 2004, February 
2005, March 2005, and March 2006, which was specifically 
intended to address the requirements of the VCAA.  The June 
22, 2004 and November 2004 VCAA letters advised the veteran 
of what the evidence must show to establish service 
connection.  The June 1, 2004 VCAA letter apprised the 
veteran of what the evidence must show to establish 
eligibility for an automobile and adaptive equipment or for 
adaptive equipment only.  Accordingly, the veteran was 
informed of the information and any medical or lay evidence 
not previously provided to VA that is necessary to 
substantiate the claims.  

As for the evidence to be provided by the veteran, he was 
specifically advised in various VCAA letters to send any 
medical reports he had; to inform VA of medical evidence 
pertaining to his claimed disabilities; and to submit VA 
Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated him for his claimed disabilities.

Moreover, in the June 22, 2004 and November 2004 VCAA 
letters, the veteran was informed that VA would provide 
medical examination or get a medical opinion if VA decided 
that it was necessary to make a decision on his claims.  [VA 
examinations were obtained in September 2004 and June 2006.]

In the June 1, 2004 and November 2004 VCAA letters, the 
veteran was advised that VA was responsible for getting 
relevant records from any Federal agency, to include records 
from the military, VA medical centers (including private 
facilities where VA authorized treatment), and the Social 
Security Administration.  The veteran was also informed that 
VA make reasonable efforts on his behalf to get relevant 
records not held by a Federal agency, including records from 
state and local governments, private doctors and hospitals, 
and current or former employers.

In the June 1, 2004, June 22, 2004, and November 2004 VCAA 
letters, the RO specifically advised the veteran to send any 
evidence in his possession that pertains to his claims.  
These requests were open ended.  The VCAA letters thus 
complied with the "give us everything you've got" 
requirement of 38 C.F.R. § 3.159(b)(1) because the letters 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
claims for service connection for back, left knee, and right 
knee disabilities were initially adjudicated by the RO in 
January 2005, after the June 22, 2004, and November 2004 VCAA 
letters.  Similarly, the claim for eligibility for an 
automobile and adaptive equipment was initially adjudicated 
by the RO in January 2005, after the June 1, 2004 VCAA 
letter.  Therefore, the timing of the VCAA notice which was 
given with regard to the four elements of 38 U.S.C.A. § 5103 
is not at issue as to these claims.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute.  With regard to 
service connection for the bilateral knee disabilities, 
elements (2) and (3) are dispute, and were addressed by the 
June 22, 2004 and November 2004 VCAA letters described above.  
As to the claim for service connection for a back disability, 
element (2) is not in dispute.  Element (3) is in dispute, 
and was addressed by the June 22, 2004 and November 2004 VCAA 
letters described above.  As for the claim for eligibility 
for an automobile and adaptive equipment or for adaptive 
equipment only, elements (2) and (3) are not at issue as to 
this claim because service connection has already been 
granted for the disability that underlies the veteran's 
claim.  Moreover, the veteran has received proper VCAA notice 
as to his obligations, and those of VA, with respect to his 
current level of disability.  The March 2006 VCAA letter sent 
to the veteran from the RO specifically discussed elements 
(4) and (5).

As for the timing of the VCAA notice as the fourth and fifth 
elements, the RO sent a letter to the veteran in March 2006.  
He was afforded an opportunity to respond before a 
supplemental statement of the case (SSOC) was issued in March 
2007.  Therefore, the essential fairness of the adjudication 
was not affected.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  The veteran and his representative have 
pointed to no prejudice or due process concerns arising out 
of the timing of the VCAA notice.  The Board accordingly 
finds that there is no prejudice to the veteran in the timing 
of the VCAA notice as to five elements in Dingess/Hartman.

In any event, element (4) degree of disability, is not at 
issue as to any of the veteran's claims; and because all of 
the veteran's claims are being denied, element (5), effective 
date, remains moot.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The Board finds that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes service medical records, VA and private 
treatment records, Social Security Administration records, 
and reports of September 2004 and June 2006 VA examinations.

The Board notes that a VA examination and medical opinion was 
not obtained regarding the claim of service connection for a 
back disability.  Under McLendon v. Nicholson, 20 Vet. App. 
79 (2006), VA must provide a VA medical examination in 
service connection claims when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.

As is discussed below in detail, the outcome of this case 
hinges on element (2), what occurred, or more to the point 
what did not occur, during service or in the period of time 
immediately thereafter.  A medical examination and opinion 
would not shed any light on this crucial element.  No medical 
examination and opinion are required per McLendon.  Remand 
for a medical examination and opinion is therefore not 
necessary.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2007).  He has retained the services of a 
representative.  He has not requested a Board hearing.

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

The Board will discuss these two issues together as they 
involve the same law and regulations and similar facts.

Relevant law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  See 38 U.S.C.A. § 1110 (West 2002).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].



Analysis

The first Hickson element is current disability, namely 
whether the veteran has a disability of either knee.  This is 
a medical question which the Board cannot answer itself.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions].  There is conflicting medical 
evidence as to this crucial point.  

Evidence arguably reflecting a diagnosis of a current knee 
disability includes a January 1988 private treatment record, 
a September 1996 private treatment record and February 2002 
private treatment records (all showing acute knee problems); 
an April 2004 private treatment record (reflecting that the 
left knee inflammation was possibly secondary to mild 
degenerative arthritis or a medial collateral ligament 
strain; a May 2004 VA treatment record revealing that the 
veteran's knee pain was most likely secondary to 
osteoarthritis); a September 2004 VA treatment record 
(indicating that the knee symptomatology may be secondary to 
osteoarthritis), and September 2004 private and VA treatment 
records (showing a diagnosis of internal derangement of a 
knee).  

Evidence that does not show a diagnosis of a current knee 
disability includes December 1987 private X-rays of the right 
knee, an August 1993 private treatment record, an October 
1993 VA treatment record, July 1995 VA X-rays of the left 
knee, September 1996 private X-rays of the left knee, 
February 2002 private X-rays of the right knee, May 2004 VA 
X-rays of the knees, June 2004 VA treatment records, June 
2004 VA X-rays of the knees, an August 2004 VA orthopedics 
consultation, and a report of a September 2004 VA 
examination.  All of these reports are pertinently negative.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator. 
        
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 
        
The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

In this case, the Board places greater weight on the body of 
medical evidence , including many diagnostic studies, which 
supports a conclusion that no bilateral knee disabilities 
exist, than it does on the various reports which are 
suggestive (and nothing more) that a knee disability or 
disabilities, variously diagnosed, may exist.
The evidence in favor of the veteran's claim, which is 
recapitulated immediately below, shoes a variety of vague 
complaints and varying and non-specific diagnoses.

The January 1988 and September 1996 private treatment records 
show impressions of a right knee contusion and a left knee 
contusion, respectively.  However, subsequent medical records 
show no chronic disability.  The September 1996 and February 
2002 private treatment records also show diagnoses of acute 
left knee sprain and a right knee sprain, respectively.  
However, later medical records do not reflect a diagnosis of 
knee sprain in either knee.  Thus, these medical reports 
demonstrate acute and transitory knee complaints.  

The April 2004 private treatment record attributes left knee 
"inflammation" to "possibly" either degenerative arthritis 
or a medial collateral ligament strain is of little probative 
value because it is speculative and couched in terms of 
possibility.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
[medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim.]   

The 2004 VA treatment records ascribing the knee pain to 
osteoarthritis are also of limited probative value because 
there was at the time (and continues to be) no X-ray evidence 
of osteoarthritis.  The opinion in the September 2004 VA 
treatment record was therefore unsupported by clinical 
evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
[the probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."]

As for the private and VA treatment records showing a 
diagnosis of "internal derangement" of an unspecified knee, 
no basis for such a diagnosis was set out in the treatment 
records.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) [the failure of the health care provider to provide a 
basis for his/her opinion goes to the weight or credibility 
of the evidence]; see also Bloom, supra.  

The various VA and private treatment records referenced above 
reflect rather vague complaints and findings of knee pain, 
"inflammation" and minor swelling.  However, pain, 
inflammation, and effusion are symptoms, not a diagnosed 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) [symptoms such as pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted].  The medical reports are 
inconsistent and unclear as to what if any disease entity may 
be responsible for the veteran's complaints.  

The September 2004 VA examination report is very lengthy and 
thorough.  Physical examination of the knees was negative; 
knee strength was 5/5equal bilaterally.  The examiner merely 
noted subjective complaints of bilateral knee pain without 
evidence of abnormal findings on current examination or on VA 
treatment in June and August 2004.  The examiner noted that 
the examinations have been normal and that the knees X-rays 
have been normal for the past 11 years.  

There is also of record a very thorough, two-page VA 
orthopedic consultation report dated in August 2004.  
Physical examination was again normal.  The examining VA 
physician noted that the veteran's comorbid psychological 
issues. [As was alluded to in the Introduction the veteran is 
service connection for paranoid schizophrenia.]  The examiner 
did not diagnose a knee disability.  

The Board attaches great weight of probative value to the 
report of the September 2004 VA examination, which is based 
on a review of the record and a thorough physical examination 
and provides a basis for the opinion, and to the report of 
the August 2004 VA orthopedic consult, which is also based on 
a thorough physical examination and provides a basis for a 
lack of a diagnosis of a current knee disability.  The Board 
additionally observes that the reports of the August 2004 VA 
orthopedic consultation and the September 2004 VA examination 
appear to be congruent with the veteran's medical history, 
including a number of normal radiography studies.  

In short, the Board has carefully evaluated the medical 
evidence, and for reasons stated above finds that the 
evidence against the claim (i.e., the medical evidence 
showing no current diagnosis of a disability in either knee) 
outweighs the evidence in favor.

As was discussed in the law and regulations section above, it 
is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection cannot be granted if the claimed disability does 
not exist].  In the absence of competent medical diagnosis of 
a current knee disability in either knee, service connection 
may not be granted.  Hickson element (1) has not been met, 
and the veteran's claims for service connection for right and 
left knee disabilities fail on that basis alone.  

For the sake of completeness, the Board will address the 
remaining Hickson elements, in-service incurrence of disease 
or injury and medical nexus.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address the right and left 
knees.

The service medical records show no diagnosis of a knee 
disability.  In September 1974, the veteran complained of 
pain in the right knee.  The assessment was "possible" torn 
right medial meniscus; however, a specific diagnosis was not 
made, then or thereafter.  Later, various physical 
examinations in service revealed no knee disability.  On the 
veteran's January 1975 physical examination, the lower 
extremities were assessed as being normal.  At a July 1976 
temporary disability retired list (TDRL) physical 
examination, the veteran denied any history of "trick" or 
locked knee, and the lower extremities were normal on 
examination.  

The veteran asserts that he injured his left knee in August 
1974.   However, his service medical records show no 
diagnosis of a left knee disability, no left knee injury, and 
no specific complaints of left knee symptomatology.  Indeed, 
a careful review of the service medical records demonstrates 
that although the veteran complained of right knee problems 
in August 1974 he never mentioned the left knee.

Further analysis of the record on appeal indicates that the 
veteran's reporting of knee symptomatology after service came 
decades after he left military service and is coincident with 
his claim for monetary benefits from VA.  

As was noted above, the veteran's service medical records 
show a complaint of right knee pain in August 1974, which was 
not replicated, and no complaints of or treatment for left 
knee symptomatology.  The Board places great weight of 
probative value on the service medical records.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran]; see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact].  Such records are more 
reliable, in the Board's view, than the veteran's unsupported 
self-interested assertion of events now three decades past.  
See also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[VA cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].  

In short, for reasons stated immediately above it is the 
Board's conclusion that element (2), in-service injury or 
disease, has not been met, and the veteran's claim for 
service connection for bilateral knee disability also fails 
on that basis.

As for Hickson element (3), no competent medical nexus 
opinion exists.  It is clear that in the absence of a current 
diagnosis of a disability in either knee, and no knee 
diagnosis or a record of chronic knee problems in service, a 
medical nexus opinion would be an impossibility.  Indeed, no 
such competent medical nexus opinion appears in the record.  

Indeed, there is a nexus opinion against the veteran's 
claims.  The September 2004 VA examiner noted that based on a 
review of the veteran's records, there is no evidence to 
suggest his present complaints of pain are related to active 
service, to include his single visit in August 1974 with 
complaints of right knee pain.  Hickson element (3) is not 
met, and the veteran's claim fails on that basis also.

In summary, in the absence of all Hickson elements, the Board 
concludes that a preponderance of the evidence is against the 
claims of entitlement to service connection for right and 
left knee disabilities.  The benefits sought on appeal are 
accordingly denied.  

Additional comment

As an additional matter, the Board notes that to the extent 
that the veteran is also alternatively claiming that his left 
knee disability is secondary to his right knee disability, 
service connection for a left knee disability on a secondary 
basis is not available in any event because the veteran's 
claim for service connection for a right knee disability is 
denied and because the competent medical evidence does not 
show a current left knee disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998).

3.  Entitlement to service connection for a back disability.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

For certain chronic disorders, to include arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

Analysis 

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran has a current back 
disability, diagnosed as degenerative joint disease of the 
thoracic and lumbar spine and lumbar strain.

Moving to Hickson element (2), in-service incurrence of 
disease or injury, the veteran's service medical records show 
no diagnosis of a back disability, no back injury, and no 
complaints of back symptomatology.  In particular, various 
physical examinations in service revealed no back disability.  
On the veteran's January 1975 physical examination, the spine 
was normal.  Likewise, at the July 1976 TDRL physical 
examination, the veteran denied any history of recurrent back 
pain, and the spine was normal on examination.  

Nor is there any evidence of arthritis within the one-year 
presumptive period after service.  See 38 C.F.R. § 3.309(a).  
Degenerative joint disease was not diagnosed until 1996, over 
two decades after service.    
 
All suggestions of in-service back problems emanate from the 
veteran himself.  
As noted above, the veteran's service medical records show no 
treatment or complaints of back symptomatology.  The Board 
places great weight of probative value on the utterly 
negative service medical records.  See Curry, supra; see also 
Forshey, supra.    

In short, in light of the record as a whole, the Board finds 
that the veteran's recent report of in-service back problems 
is not credible in light of the record as a whole, which 
shows no back problems in service and for many decades 
thereafter.  Element (2) is therefore not met, and the 
veteran's claim of entitlement to service connection for a 
back disability fails on that basis alone.

As for Hickson element (3), no competent medical nexus 
opinion exists.  It is clear that in the absence of in-
service incurrence of disease or injury, a medical nexus 
opinion would be an impossibility.  Indeed, no such competent 
medical nexus opinion appears in the record.  

To the extent that the veteran himself believes that his 
current back problems are due to his military service, it is 
now well established that lay persons without medical 
training, such as the veteran, are not competent to comment 
on medical matters such as diagnosis, date of onset or cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 
494-5 (1992) see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions]. The statements 
offered by the veteran are not competent medical evidence and 
do not serve to establish medical nexus.

Hickson element (3) is not met, and the veteran's claim fails 
on that basis also.

In summary, in the absence of Hickson elements (2) and (3), 
the Board concludes that a preponderance of the evidence is 
against the claim of entitlement to service connection for a 
back disability.  The benefit sought on appeal is accordingly 
denied.

Additional comment

As an additional matter, the Board notes that to the extent 
that the veteran is claiming that his back disability is 
secondary to his bilateral knee disabilities, service 
connection for a back disability on a secondary basis is not 
available in any event because the veteran's claims for 
service connection for right and left knee disabilities are 
denied.  See Wallin, supra.

4.  Entitlement to a certification of eligibility for an 
automobile and adaptive equipment or for adaptive equipment 
only.

Relevant law and regulations

Financial assistance may be provided to an "eligible person" 
in acquiring an automobile or other conveyance and adaptive 
equipment, or adaptive equipment only.  38 U.S.C.A. § 
3902(a)(b).

A veteran is considered an "eligible person" if he is 
entitled to compensation for any of the following 
disabilities: (i) The loss or permanent loss of use of one or 
both feet; (ii) the loss or permanent loss of use of one or 
both hands; (iii) the permanent impairment of vision of both 
eyes.  38 C.F.R. § 3.808(b)(1).

A claimant must have had active military, naval or air 
service, which the veteran did.  See 38 C.F.R. § 3.808(a) 
(2007).  A  specific application for financial assistance in 
purchasing a conveyance is required which must contain a 
certification by the claimant that the conveyance will be 
operated only by persons properly licensed.  See 38 C.F.R. 
§ 3.308(c) (2006).  The veteran submitted such an application 
with that certification (a VA Form 21-4502, Application For 
Automobile or Other Conveyance and Adaptive Equipment (Under 
38 U.S.C. § 3901-3904) in May 2004.  

A veteran who does not qualify as an "eligible person" under 
the foregoing criteria may nevertheless be entitled to 
adaptive equipment, and adaptive equipment only, if he is 
entitled to VA compensation for ankylosis of one or both 
knees, or of one or both hips.  38 U.S.C.A. § 3902(b)(2); 38 
C.F.R. § 3.808(b)(1)(iv).

Analysis

Service connection is in effect for schizophrenic reaction, 
rated as 100 percent disabling.  This is the veteran's only 
service-connected disability.

The veteran has advanced no specific contentions to the 
effect that his service- connected schizophrenic reaction has 
resulted in the impairment requisite for eligibility for 
automotive or adaptive equipment, or for adaptive equipment 
only.  Nonetheless, it is the Board's responsibility to 
carefully review the evidence in order to determine whether 
the sought-after benefits may be granted.  See 38 U.S.C.A. 
§ 7104 (West 2002).

As has been discussed in the law and regulations section 
above, eligibility for automotive or adaptive equipment is 
dependent upon entitlement to compensation for disability of 
either one or both feet or one or both hands, or impaired 
vision in both eyes; eligibility for adaptive equipment only 
can also be established when there is ankylosis of either one 
or both knees or one or both hips.

The veteran has not established service connection for any 
disability of the feet, hands, knees, or hips.  As noted 
above, service connection is being denied for right knee, 
left knee, and back disabilities.  Additionally, the veteran 
is not service-connected for an eye disability, and thus does 
not meet the requirement of "impaired vision in both eyes" 
necessary for automotive or adaptive equipment or adaptive 
equipment only.  

As was noted above, the veteran's only service-connected 
disability is paranoid schizophrenia.  There is no medical 
evidence of psychosomatic manifestations of the veteran's 
schizophrenic reaction involving the feet, hands, knees, 
hips, or eyes.

As has been described in the Board's VCAA discussion above, 
the veteran has been accorded ample opportunity to provide 
medical evidence in support of his claim.  He has not done 
so.  See 38 U.S.C.A. § 5107(a) [a claimant has the 
responsibility to support a claim for benefits].

The Board notes the veteran's argument, in his January 2005 
NOD, that his medications [which are unstated but which for 
the purpose of this decision the Board will assume include 
medications for his service-connected schizophrenic reaction] 
make him very drowsy, resulting in his inability to drive.  
However, eligibility for automobile and adaptive equipment or 
for adaptive equipment only is based on the specific criteria 
of § 3.808(b)(1)(iii).  In this case, there is no evidence to 
satisfy that criteria.  

The criteria for entitlement to automobile and adaptive 
equipment or for adaptive equipment only have not been met, 
and the veteran's claim is accordingly denied.








	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for a back disability is denied.

The veteran is not eligible for automotive and adaptive 
equipment or adaptive equipment only.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


